Citation Nr: 0527046	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  00-18 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted entitlement to service 
connection for post-traumatic stress disorder and assigned a 
rating of 30 percent for that disability.

At a hearing before the Board in August 2005, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability.  This issue has not been 
adjudicated by the RO and is not before the Board for review.  
As such, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's post-traumatic stress disorder is 
characterized by evidence indicating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

Criteria for a 50 percent initial rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claim, and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act of 2000 (the VCAA) and other applicable laws.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, the initial AOJ decision was made in September 
1999, long before the VCAA was enacted, and the VCAA notice 
was first given to the veteran in December 2003.  
Fortunately, the Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based as the Board specifically finds 
that the veteran was given ample time to submit and/or 
identify all relevant evidence subsequent to the date notice 
of his rights and responsibilities under the VCAA was given.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in December 
2003.  Because the letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 129 (2005).  In addition to 
the explicit VCAA notice, the veteran was advised in the 
rating decision on appeal, the Statement of the Case, and the 
Supplemental Statements of the Case as to the specific 
reasons why his particular claim was being denied and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in the 
February 2004 Supplemental Statement of the Case.  Thus, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before the Board in August 
2005.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that his post-traumatic stress disorder 
is more severe than evaluated.  He testified that he lost his 
job in 1999 and since that time has had more free time to 
think about events that occurred during his combat service in 
the Republic of Vietnam.  Consequently, his symptoms have 
increased and he is irritable and isolative most of the time, 
has intrusive thoughts of combat experiences throughout the 
day, and experiences flashbacks occasionally.  The veteran's 
wife submitted a letter in June 2000 corroborating the 
veteran's assertions.


The veteran participates in treatment on a regular basis and 
is prescribed medications to be taken on a daily basis.  The 
veteran's Global Assessment of Functioning (GAF) score has 
ranged from 45 to 60 indicating moderate to severe symptoms 
and impairment as per the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  The 
veteran has not required hospitalization for treatment of his 
psychiatric disorder and does not complain of ritualistic 
behavior, panic attacks, or an inability to form logical 
speech.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which requires the use of rating criteria 
found in a general rating formula for mental disorders 
outlined in Diagnostic Code 9440.  The general rating 
formula for mental disorders is, in pertinent part, as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

The evidence clearly shows that the veteran experiences 
difficulty in establishing and maintaining effective work and 
social relationships as a result of his post-traumatic stress 
disorder.  He has not performed work activities since 1999 
and was awarded Social Security Administration disability 
benefits due in part to his service-connected psychiatric 
disorder.  All evaluation reports of record show that the 
veteran is a tense and anxious man whose ability to 
concentrate is limited by his anxiety.  In September 2002, a 
VA examiner opined that the veteran's need to be alone as 
well as his irritability, impaired concentration and insomnia 
would make obtaining and maintaining employment problematic.  
Thus, the Board finds that the veteran's post-traumatic 
stress disorder is characterized by evidence indicating 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  Accordingly, the most appropriate 
evaluation for assignment under the schedule of ratings is a 
50 percent evaluation.  A higher evaluation is not for 
assignment because there is no evidence even remotely 
suggesting that the veteran experiences symptoms such as 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of service-connected disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings; 
the Board has been similarly unsuccessful in finding any 
exceptional circumstances.  Specifically, the veteran has not 
required frequent periods of hospitalization for his post-
traumatic stress disorder and his treatment records are void 
of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  

The Board does not doubt that limitation caused by 
irritability, intrusive thoughts and difficulty concentrating 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 50 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and a rating higher than 50 
percent is also not appropriate for assignment on an extra-
schedular basis.  Furthermore, the evidence does not support 
the need for assignment of staged ratings.  As such, a 50 
percent rating, but no higher, is granted for post-traumatic 
stress disorder.


ORDER

A 50 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


